Citation Nr: 1711101	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating (or evaluation) for service-connected pes planus in excess of 30 percent prior to August 26, 2014, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1981 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the September 2008 rating decision, the RO denied an increased rating for bilateral pes planus, rated noncompensable.  The RO subsequently found, in a September 2009 rating decision, that there was clear and unmistakable error (CUE) in the September 2008 rating decision, and revised the decision to grant a 30 percent rating for pes planus, effective March 7, 2008.  The Veteran timely appealed the 30 percent rating.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge in a hearing conducted at the Central Office in Washington, DC.  A copy of the hearing transcript is associated with the Veteran's file on VBMS.

In May 2012, in pertinent part, the Board issued a decision denying an increased rating for pes planus.  The Veteran appealed the portion of the May 2012 Board decision that denied an increased rating for pes planus to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a Joint Motion for Remand (JMR) vacating the Board's decision.  The Board again denied the appeal in an April 2013 decision and the Court again granted a JMR vacating the Board's decision in March 2014.  The Board remanded the appeal in June 2014 for additional development, specifically, a new VA examination.  In November 2014, the Appeals Management Center (AMC) granted a 50 percent rating, effective the August 26, 2014, the date of the Veteran examination and otherwise denied the claim, creating a staged rating as indicated on the title page.
The Board again denied the appeal in a March 2015 decision, and the Veteran again appealed that decision to the Court.  In a Memorandum Decision, dated in October 2016, the Court vacated the March 2015 Board decision, and remanded the issue back to the Board for further proceedings consistent with the Memorandum Decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In compliance with the Court's Order, the Board now remands the issue on appeal to obtain the necessary VA medical examination and opinion, and outstanding treatment records pertaining to the service-connected pes planus.  This additional development is required in order to assist in development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (the Board is required to address the clear and specific instructions of a Court Order).

In the August 2014 VA examination, the VA examiner diagnosed mild degenerative changes of the bilateral first metatarsophalangeal joints in addition to pes planus, yet marked "no" on the questionnaire with respect to any other pertinent physical findings related to the Veteran's pes planus and did not explain why this additional diagnosis (mild degenerative changes of the bilateral first metatarsophalangeal joints) was unrelated to the service-connected pes planus.  A medical opinion would assist in determining the etiology of the diagnosed mild degenerative changes of the bilateral first metatarsophalangeal joints.

In addition, despite noting that the Veteran was unable to walk during flare-ups, the VA examiner again marked "no" when asked whether the Veteran's pes planus impacted his ability to perform any type of occupational task, including standing and walking.  In consideration of the Court's findings in the October 2016 Memorandum Decision, to include the finding that the August 2014 VA examination is inadequate given the internal inconsistencies of the August 2014 VA examiner's findings, the Board finds that a remand is necessary for a new examination and opinion that adequately address the current extent and severity of the Veteran's service-connected pes planus.  

VA's duty to assist applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2016).  As noted in the October 2016 Memorandum Decision, the Veteran identified outstanding treatment records from Andrews Air Force Base insofar as the service-connected disabilities (other than pes planus) may affect the service-connected pes planus.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Addressing the Court's findings in the October 2016 Memorandum Decision, these treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's outstanding pertinent records of treatment from Andrews Air Force Base.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic file.

2. Schedule the appropriate VA examination with a VA examiner other than the VA physician who conducted the August 2014 VA foot examination to assist in determining the current level of severity of the service-connected pes planus.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  

Additionally, the examiner is asked to provide opinions regarding questions (a) and (b), which are listed below.  In rendering the opinions, the examiner is informed that the Veteran 1) is service connected for pes planus; 2) is not service connected for mild degenerative changes of the bilateral first metatarsophalangeal joints; and 3) has a current diagnosis of mild degenerative changes of the bilateral first metatarsophalangeal joints, which is based upon an August 2014 x-ray report.

a) Is it at least as likely as not (50 percent probability or greater) that the current mild degenerative changes of the bilateral first metatarsophalangeal joints is caused by the service-connected pes planus?

b) If not caused by the service-connected pes planus, is it at least as likely as not (50 percent probability or greater) that the mild degenerative changes of the bilateral first metatarsophalangeal joints is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected pes planus?  If the VA examiner opines that the mild degenerative changes of the bilateral first metatarsophalangeal joints is aggravated by the service-connected pes planus, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The VA examiner is asked test the feet for pain in weight-bearing and nonweight-bearing in relation to the service-connected pes planus, if it is possible to distinguish between pain associated with the service-connected pes planus and pain associated with a non-service-connected disability (mild degenerative changes at the bilateral first metatarsophalangeal joints) involving the feet.  If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

If feasible, the VA examiner is asked to address the extent of any incoordination, weakened movement, and excess fatigability on use is due to the service-connected pes planus.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups related to the service-connected pes planus.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the questions asked by the Board have been addressed by the examiner with consideration of the specific evidence identified.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested VA examination and opinions do not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2 (2016).

4. After completion of the above and any additional development deemed necessary, readjudicate the issue of an increased rating for service-connected pes planus in excess of 30 percent prior to August 26, 2014, and in excess of 50 percent thereafter in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

